Case 4:18-cv-00682-ALM-CAN Document 29 Filed 12/13/18 Page 1 of 8 PageID #: 89



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 CRAIG CUNNINGHAM, an Individual,                     )
                                                      )               Case No.: 18-cv-682
                Plaintiff,                            )
                                                      )
 v.                                                   )
                                                      )
 NIAGARA RESTITUTION SERVICES, INC.,                  )
 YAMAL RAMIREZ, and                                   )
 JOHN/JANE DOES 1-5,                                  )
                                                      )
                Defendant.                            )
                                                      )

                DEFENDANT NIAGARA RESTITUTION SERVICES, INC.’S
                      ANSWER TO PLAINTIFF’S COMPLAINT

        Defendant Niagara Restitution Services, Inc. by and through its undersigned attorneys,

 Lippes Mathias Wexler Friedman LLP, answering the Complaint, on information and belief:

        1.      Lacks knowledge or information sufficient to form a belief as to the allegations

 contained in Paragraph 1, and therefore denies same.

        2.      Admitted in part. Defendant admits that it is a New York corporation. Defendant

 lacks knowledge or information sufficient to form a belief as to the remaining allegations contained

 in Paragraph 2, and therefore denies same.

        3.      Admitted in part. Defendant admits that Yamal Ramirez is a natural person.

 Defendant lacks knowledge or information sufficient to form a belief as to the remaining

 allegations contained in Paragraph 3, and therefore denies same.

                                         JURISDICTION

        4.      The allegations in Paragraph 4 constitute conclusions of law, to which no response

 is required. To the extent that a response is required, Defendant denies each and every allegation

 in Paragraph 4.
Case 4:18-cv-00682-ALM-CAN Document 29 Filed 12/13/18 Page 2 of 8 PageID #: 90



        5.      The allegations in Paragraph 5 constitute conclusions of law, to which no response

 is required. To the extent that a response is required, Defendant denies each and every allegation

 in Paragraph 5.

                                  FACTUAL ALLEGATIONS

        6.      Lacks knowledge or information sufficient to form a belief as to the allegations

 contained in Paragraph 6, and therefore denies same.

        7.      Lacks knowledge or information sufficient to form a belief as to the allegations

 contained in Paragraph 7, and therefore denies same.

        8.      Defendant denies each and every allegation in Paragraph 8.

        9.      Lacks knowledge or information sufficient to form a belief as to the allegations

 contained in Paragraph 9, and therefore denies same.

        10.     Lacks knowledge or information sufficient to form a belief as to the allegations

 contained in Paragraph 10, and therefore denies same.

        11.     Lacks knowledge or information sufficient to form a belief as to the allegations

 contained in Paragraph 11, and therefore denies same.

        12.     Lacks knowledge or information sufficient to form a belief as to the allegations

 contained in Paragraph 12, and therefore denies same.

        13.     Lacks knowledge or information sufficient to form a belief as to the allegations

 contained in Paragraph 13, and therefore denies same.

        14.     Defendant denies each and every allegation in Paragraph 14.

        15.     Defendant denies each and every allegation in Paragraph 15.

        16.     Lacks knowledge or information sufficient to form a belief as to the allegations

 contained in Paragraph 16, and therefore denies same.



                                                 2
Case 4:18-cv-00682-ALM-CAN Document 29 Filed 12/13/18 Page 3 of 8 PageID #: 91



           17.   Lacks knowledge or information sufficient to form a belief as to the allegations

 contained in Paragraph 17, and therefore denies same.

           18.   The Federal Trade Commission's website speaks for itself and no response is

 required. To the extent a response is required, Defendant denies each and every allegation

 concerning the Federal Trade Commission in Paragraph 18. Defendant does admit that Plaintiff

 falsely stated he was the husband of a woman who Defendant was attempting to collect a debt

 from.

           19.   Lacks knowledge or information sufficient to form a belief as to the allegations

 contained in Paragraph 19, and therefore denies same.

           20.   The allegations in Paragraph 20 constitute conclusions of law, to which no response

 is required. To the extent that a response is required, Defendant denies each and every allegation

 in Paragraph 20.

           21.   Defendant denies each and every allegation in Paragraph 21.

           22.   Defendant denies each and every allegation in Paragraph 22.

           23.   Defendant denies each and every allegation in Paragraph 23.

           24.   Defendant denies each and every allegation in Paragraph 24.

           25.   Defendant denies each and every allegation in Paragraph 25.

           26.   Defendant denies each and every allegation in Paragraph 26.

           27.   Defendant denies each and every allegation in Paragraph 27

                                    CAUSES OF ACTION:
                                          COUNT I
                 Violation Of the Telephone Consumer Protection Act (TCPA)

           28.   With respect to Paragraph 28 of the Plaintiff’s Complaint, Defendant repeats and

 realleges its answers to Paragraphs 1 through 27 with the same force and effect as if fully set forth

 herein.
                                                  3
Case 4:18-cv-00682-ALM-CAN Document 29 Filed 12/13/18 Page 4 of 8 PageID #: 92



           29.   Defendant denies each and every allegation in Paragraph 29.

                                    CAUSES OF ACTION:
                                          COUNT II
                 Violation Of the Telephone Consumer Protection Act (TCPA)

           30.   With respect to Paragraph 30 of the Plaintiff’s Complaint, Defendant repeats and

 realleges its answers to Paragraphs 1 through 29 with the same force and effect as if fully set forth

 herein.

           31.   Defendant denies each and every allegation in Paragraph 31.

                                     CAUSES OF ACTION:
                                          COUNT III
                  Violation of the Fair Debt Collection Practices Act (FDCPA)

           32.   With respect to Paragraph 32 of the Plaintiff’s Complaint, Defendant repeats and

 realleges its answers to Paragraphs 1 through 31 with the same force and effect as if fully set forth

 herein.

           33.   Defendant denies each and every allegation in Paragraph 33.

                                     CAUSES OF ACTION:
                                            COUNT IV
                            Violations of the Texas Finance Code 392

           34.   With respect to Paragraph 34 of the Plaintiff’s Complaint, Defendant repeats and

 realleges its answers to Paragraphs 1 through 33 with the same force and effect as if fully set forth

 herein.

           35.   Defendant denies each and every allegation in Paragraph 35.

           36.   Defendant denies each and every allegation in Paragraph 36.




                                                  4
Case 4:18-cv-00682-ALM-CAN Document 29 Filed 12/13/18 Page 5 of 8 PageID #: 93



                                      CAUSES OF ACTION:
                                            COUNT V
                      Violations of the Texas Business and Commerce Code

           37.   With respect to Paragraph 37 of the Plaintiff’s Complaint, Defendant repeats and

 realleges its answers to Paragraphs 1 through 36 with the same force and effect as if fully set forth

 herein.

           38.   Defendant denies each and every allegation in Paragraph 38.

                                FIRST AFFIRMATIVE DEFENSE

           39.   Plaintiff lacks Article III standing to pursue the allegations in the Complaint.

                              SECOND AFFIRMATIVE DEFENSE

           40.   The Complaint fails to state a claim upon which relief can be granted against the

 answering Defendant.

                               THIRD AFFIRMATIVE DEFENSE

           41.   Plaintiff failed to mitigate his damages.

                              FOURTH AFFIRMATIVE DEFENSE

           42.   Plaintiff's claims alleged in the Complaint are barred by the statute of limitations.

                                FIFTH AFFIRMATIVE DEFENSE

           43.   To the extent Defendant’s actions violated the law, such actions were the result of

 a bona fide error notwithstanding reasonable procedures designed to avoid such error(s).

                                SIXTH AFFIRMATIVE DEFENSE

           44.   Plaintiff's claims may be precluded, in whole or part, to the extent Plaintiff's

 purported damages, if any, were caused by Plaintiff’s acts and/or omissions.




                                                   5
Case 4:18-cv-00682-ALM-CAN Document 29 Filed 12/13/18 Page 6 of 8 PageID #: 94



                               SEVENTH AFFIRMATIVE DEFENSE

           45.   Plaintiff's claims may be precluded, in whole or part, to the extent Plaintiff's

 purported damages, if any, were caused by third parties over whom Defendant had no control or

 authority.

                                EIGHTH AFFIRMATIVE DEFENSE

           46.   To the extent Defendant’s actions violated the law, such actions were neither

 intentional, nor willful.

                                NINTH AFFIRMATIVE DEFENSE

           47.   Plaintiff’s claims are barred by release, waiver, unclean hands, laches, estoppel

 and/or res judicata.

                                TENTH AFFIRMATIVE DEFENSE

           48.   Plaintiff’s damages, if any, are speculative.

                               ELEVENTH AFFIRMATIVE DEFENSE

           49.   The United States District Court, Eastern District of Texas is an improper venue

 for the subject litigation.

                               TWELFTH AFFIRMATIVE DEFENSE

           50.   Defendant had prior express consent for the conduct alleged in the Complaint.

                             AND AS FOR ITS FIRST COUNTERCLAIM
                                            (Fraud)

           51.   Defendant Niagara Restitution Services, Inc. repeats and realleges the allegations

 set forth in Paragraphs 1-50 in this Answer with the same force and effect as if set forth at length

 herein.

           52.   At all times hereinafter mentioned, Defendant Niagara Restitution Services, Inc. is

 and was a New York corporation with a principal place of business in the State of New York.

                                                   6
Case 4:18-cv-00682-ALM-CAN Document 29 Filed 12/13/18 Page 7 of 8 PageID #: 95



        53.     At all times hereinafter mentioned, upon information and belief, Plaintiff Craig

 Cunningham is and was a resident of the State of Tennessee.

        54.     The Court has jurisdiction over this counterclaim pursuant to 28 U.S.C. §1367(a).

        55.     Defendant Niagara Restitution Services, Inc. purchased a debt owed by Jane Doe

 and took steps to collect on said debt.

        56.     Defendant Niagara Restitution Services, Inc. took steps to collect on a debt owed

 by Jane Doe.

        57.     Upon information and belief, Plaintiff contacted Defendant Niagara Restitution

 Services, Inc. and made several misrepresentations to Niagara Restitution Services, Inc. including,

 but not limited to, that Plaintiff was the husband of Jane Doe and that he was an acquaintance of

 Jane Doe.

        58.     In reality, Plaintiff was not married to Jane Doe and had no knowledge who Jane

 Doe was.

        59.     Plaintiff made those misrepresentations to Niagara Restitution Services, Inc. in an

 attempt to trick and deceive Niagara Restitution Services, Inc. and generate causes of action for

 violations of federal and state law.

        60.     Defendant Niagara Restitution Services, Inc. believed and justifiably relied on the

 misrepresentations made by Plaintiff when communicating Plaintiff.

        61.     As a result of the Defendant Niagara Restitution Services, Inc.’s reliance, it has and

 will continue to sustain pecuniary loss.

        WHEREFORE, Defendant Niagara Restitution Services, Inc. respectfully demands

 judgment against the Plaintiff (1) dismissing the Complaint in its entirety; (2) on its first

 Counterclaim in the amount of attorneys’ fees it will incur to defend the subject proceeding; and

 (3) for such other, further or different relief, not inconsistent herewith, as may be just, equitable
                                                  7
Case 4:18-cv-00682-ALM-CAN Document 29 Filed 12/13/18 Page 8 of 8 PageID #: 96



 and proper, together with the costs and disbursements of this action.

 DATED:         December 13, 2018

                                              /s Brendan H. Little
                                              Brendan H. Little, Esq.
                                              Lippes Mathias Wexler Friedman LLP
                                              Attorneys for Defendant
                                              Niagara Restitution Services, Inc.
                                              50 Fountain Plaza, Suite 1700
                                              Buffalo, NY 14202
                                              P: 716-853-5100
                                              F: 716-853-5199
                                              E: blittle@lippes.com



                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 13, 2018 I electronically filed the foregoing Answer via

 the CM/ECF system, which should then send notification of such filing to pro se Plaintiff Craig

 Cunningham. I have also sent a copy of the foregoing answer via regular mail to pro se Plaintiff

 Craig Cunningham at:

                                 5543 Edmondson Pike, Suite 248,
                                   Nashville, Tennessee 37211

                                       /s Brendan H. Little
                                       Brendan H. Little




                                                 8
